Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Claim Interpretation Maintained
The positioning assembly [for] supporting the base and the bucket assembly as set forth at least in claims 9 and 14 has been maintained as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as set forth in the previous office action mailed.
In the instant claims, only the positioning assembly would appear to invoke the provisions of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the positioning assembly has been interpreted in accordance with disclosure (spec [0040], element 600 as shown in Fig. 7) to include hinged arm assembly 603, support frame 604, and at least one positioning actuator 602) or art recognized equivalent positioning structure.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, “the jet” lacks antecedent basis.
In claim 1, line 9, “its support” lacks antecedent basis.
In claim 2, line 2, “the applicators” lack antecedent basis.  Only a single applicator is mentioned from claim 1.
In claim 14, line 9, “the jets” (plural form) lack antecedent basis. Only a single jet is mentioned in claim 14.
 
                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reinholdt et al (US2004/0026080) in view of Belik (US 7,963,371) and Vatne (US2008/0223418; newly applied).

	Reinholdt provides a pipe doping apparatus for treating the exterior of a pipe or pin (2) comprising unit assembly (1), the unit assembly including a base or bottom (7) and a housing (4) supported on the base and having an inside volume, the bucket assembly having a central or tool axis; a lubricating unit, the lubricating unit having at least one lubricant applicator (i.e., nozzle(s), (21);  [0063]) inside the bucket; and at least one of a cleaning unit having at least one cleaning fluid outlet jet (44; [0007, 0019, 0068]) inside the bucket and a drying unit (11, 12 [0058]) having at least one drying fluid outlet jet inside the bucket wherein at least fluid outlet 
	Regarding claim 3, the apparatus as defined by the combination above would provide for plural lubricant applicators or nozzles connected to source or supply of lubricant (see Reinholdt, nozzles 21, [0058]). 
	Regarding claim 4, the apparatus as defined by the combination above would provide for the bucket or housing to be rotatably coupled with respect to the base with rotation of the bucket 
	Regarding claim 5, see Reinholdt cleaning/washing and drying unit [0057].
	Regarding claim 7, the co-rotation of the units (i.e., cleaning/drying) within the bucket to treat the exterior of the pin would be within the purview of one skilled in the art.
	Regarding claim 8, the apparatus as defined by the combination above would provide for suitable rotary coupling and rotary drive via power source.
	Regarding claim 9, Reinholdt provides in the apparatus use of robotics such that use of robotics including a robotic arm to position the apparatus would be deemed to be within the purview of one skilled in the art.  
	Regarding claim 11, see Reinholdt remote control unit ((26); [0061]; see Fig. 6).  Use of a controller to control and operate various components of the apparatus would be within the purview of one skilled in the art.
	Regarding claims 12 and 13, see Reinholdt sensor [0062] to actuate the treatment of the pin.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reinholdt et al (US2004/0026080) in view of Belik (US 7,963,371) and Vatne (US2008/0223418) as applied to claims 1 and 9 above and further in view of Krutzen et al (US 2014/0370200).
The teachings of Reinholdt, Belik, and Vatne have been mentioned above however, not one teaches or suggests at least one extendible or retractable applicator.  However, it was known in the coating art before the effective filing date of the invention to provide for at least one extendible or retractable applicator in a housing or container receiving a pipe or pipeline to receive a coating material via use of a piston type actuator in order position the applicator to relative to the pipe for a desired coating thickness as evidenced by Krutzen (actuator 105/107; 
	Regarding claim 10, the apparatus as defined by the combination above would provide for the provision of at least one extendible applicator for lubricating mounted on the apparatus.  The provision of a duplicate or additional lubricating unit would be within the purview of one skilled in the art to cover a greater surface area of the pipe or pin.
	
Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 14 would be allowable for reasons of record of prosecution (see Applicants’ persuasive remarks/arguments filed 11/12/2020).

Response to Arguments
Applicants’ arguments filed 11/12/2020 have been fully considered but they are not persuasive.
Applicants contend that all obviousness rejections based on the prior art teachings of Reinholdt in view of Belik should be withdrawn because the prior art does not teach or suggest at least one fluid jet that is not pointed directly at the tool axis to impart rotation such that a resulting torque would cause one of the bucket and lubricating unit to rotate relative to the base.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
2/3/2021